Exhibit 10.1

AMENDED AND RESTATED

CHICAGO MERCANTILE EXCHANGE HOLDINGS INC.

EMPLOYEE STOCK PURCHASE PLAN

(amended and restated as of April 26, 2007)

1.  Purpose. The Chicago Mercantile Exchange Holdings Inc. Employee Stock
Purchase Plan (the “Plan”) is established for the benefit of employees of
Chicago Mercantile Exchange Holdings Inc. (the “Company”) and its Designated
Subsidiaries. The Plan is intended to provide the employees of the Company and
its Designated Subsidiaries with an opportunity to purchase shares of Class A
common stock of the Company (the “Shares”). It is the intention of the Company
that the Plan qualify as an “employee stock purchase plan” within the meaning of
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Plan shall be construed in a manner consistent with the requirements of such
Section of the Code.

2.  Definitions.

a.  “Board” shall mean the Board of Directors of the Company.

b.  “Change in Capitalization” shall mean any merger, reorganization,
consolidation, recapitalization, liquidation, stock dividend, split-up, share
combination, or other similar change in the corporate structure of the Company
affecting the Shares.

c.  “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

d.  “Committee” shall mean the Compensation Committee or any other committee of
members of the Board appointed by the Board to administer the Plan and to
perform the functions of the Committee as set forth herein.

e.  “Company” shall mean Chicago Mercantile Exchange Holdings Inc., a Delaware
corporation, and any successor corporation.

f.  “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Employee’s Employer, if such leave is for a
continuous period of not more than three months or if re-employment upon the
expiration of such leave is guaranteed by contract or statute.

g.  “Designated Subsidiaries” shall mean the Subsidiaries of the Company which
have been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan, which may include corporations which become
subsidiaries of the Company after the adoption of the Plan.

h.  “Employee” shall mean any person, including an officer, who is an employee
of the Company or a Designated Subsidiary of the Company; provided, however,
that an Employee shall not include any individual whose customary period of
employment is for five months or less in any calendar year or whose customary
employment is 20 hours or less per week.



--------------------------------------------------------------------------------

i.  “Employer” shall mean, as to any particular Employee, the corporation which
employs such Employee, whether it is the Company or a Designated Subsidiary of
the Company.

j.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

k. “Exercise Date” shall mean the Trading Day that occurs on or immediately
following the six month anniversary of the Offering Date at the commencement of
the Purchase Period, except as the Committee may otherwise provide.

l.  “Fair Market Value” per Share as of a particular date shall mean (i) the
closing sales price per Share on such date, as reported by the Composite
Transactions reporting system or if not so reported, as reported by the New York
Stock Exchange or (ii) in the event the Shares are not traded on such date, the
closing price per Share, as so reported on the immediately preceding date on
which trading occurred, or if not so reported, as reported by any national
securities exchange on which the Shares are listed.

m.  “Offering Date” shall mean the first Trading Day of each Purchase Period of
the Plan. The Offering Date of a Purchase Period is the grant date for the
options offered in such Purchase Period.

n.  “Participant” shall mean an Employee who participates in the Plan.

o.  “Plan” shall mean the Chicago Mercantile Exchange Holdings Inc. Employee
Stock Purchase Plan, as amended from time to time.

p.  “Purchase Period” shall mean each approximately six-month period commencing
on the Trading Day next following the last previous Exercise Date and ending on
the Trading Day that occurs on or immediately following the six month
anniversary of the commencement of the Purchase Period.

q.  “Shares” shall mean shares of the Class A common stock of the Company.

r.  “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting an option, each of the corporations other than the last corporation in
the unbroken chain owns shares possessing fifty percent (50%) or more of the
total combined voting power of all classes of shares in one of the other
corporations in such chain.

s.  “Trading Day” shall mean a day on which the New York Stock Exchange is open
for trading.

3.  Eligibility.

a.  Subject to the requirements of Section 3.b. hereof, any person who is an
Employee as of an Offering Date shall be eligible to participate in the Plan and
be granted an option for the Purchase Period commencing on such Offering Date.
Notwithstanding the foregoing, the Committee may, in its discretion and to the
extent permissible under Section 423 of the Code, exclude all or a portion of
Employees who are highly compensated Employees within the meaning of
Section 423(b)(4)(D) of the Code from participation in the Plan.

 

2



--------------------------------------------------------------------------------

b.  Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan if, immediately after the grant,
(i) such Employee (or any other person whose shares would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own shares and/or hold
outstanding options to purchase shares possessing five percent (5%) or more of
the total combined voting power or value of all classes of shares of the Company
or of any Subsidiary or Parent of the Company, or (ii) such Employee’s right to
purchase shares under all employee stock purchase plans (as described in
Section 423 of the Code) of the Company and any Subsidiary of the Company would
accrue at a rate which exceeds twenty-five thousand dollars ($25,000) of Fair
Market Value of such shares (determined at the time such option is granted) for
any calendar year in which such option would be outstanding at any time. Any
amounts received from an Employee which cannot be used to purchase Shares as a
result of this limitation will be returned as soon as possible to the Employee
without interest.

4.  Purchase Periods; Duration of Plan. The Plan shall be implemented by a
series of consecutive Purchase Periods. The Plan shall continue until terminated
in accordance with Section 18 hereof. Subject to Section 18 hereof, the
Committee shall have the power to change the duration and/or the frequency of
Purchase Periods with respect to future offerings. In no event, however, shall
any option granted hereunder be exercisable more than 27 months from its date of
grant.

5.  Grant of Option; Participation; Price.

a.  On each Offering Date the Company shall commence an offering by granting
each eligible Employee who has elected to become a Participant an option to
purchase Shares, subject to the limitations set forth in Sections 3.b. and 11
hereof. Each option so granted shall be exercisable for the number of Shares
described in Section 7 hereof and shall be exercisable only on the Exercise
Date.

b.  Each eligible Employee may elect to become a Participant in the Plan with
respect to a Purchase Period by filing a subscription agreement with his or her
Employer authorizing payroll deductions in accordance with Section 6 hereof and
filing it with the Company or the Employer in accordance with the form’s
instructions at least ten (10) business days prior to the applicable Offering
Date, unless a later time for filing the subscription agreement is set by the
Committee for all Employees with respect to a given offering. Such authorization
will remain in effect for subsequent Purchase Periods, until modified or
terminated by the Participant by giving written notice to his or her Employer
prior to the next occurring Exercise Date.

c.  The option price per share shall be 90% of the Fair Market Value of a Share
on the Exercise Date.

6.  Payroll Deductions.

a.  Subject to the provisions hereof, a Participant may, in accordance with
rules and procedures adopted by the Committee, authorize a payroll deduction of
any whole percentage from one percent to ten percent of such Participant’s
annual base salary each pay period (the permissible range within such
percentages to be determined by the Committee from time to time). A Participant
may increase or decrease such payroll deduction (including a cessation of

 

3



--------------------------------------------------------------------------------

payroll deductions) at any time, by filing a new authorization form with his or
her Employer. All payroll deductions made by a Participant shall be credited to
such Participant’s bookkeeping account under the Plan.

b.  Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.b. hereof, a Participant’s payroll
deductions shall be decreased to 0% at any time during a Purchase Period.
Payroll deductions shall automatically recommence at the rate provided in such
Participant’s subscription agreement (prior to the reduction) at the start of
the first Purchase Period commencing in the following calendar year.

c.  A Participant may withdraw from the Plan as provided in Section 9, which
will terminate his or her payroll deductions for the Purchase Period in which
such withdrawal occurs. The Committee may, in its discretion, limit the number
of rate changes by Participants during a Purchase Period. A change in rate shall
be effective as of the next practicable payroll period following the date of
filing of the new subscription agreement.

7.  Exercise of Option.

a.  Unless a Participant withdraws from the Plan as provided in Section 9
hereof, or unless the Committee otherwise provides, such Participant’s election
to purchase Shares shall be exercised automatically on the Exercise Date, and
the maximum number of Shares (excluding any fractional Share) subject to such
option will be purchased for such Participant at the applicable option price
with the accumulated payroll deductions credited to the Participant’s account
under the Plan.

b.  Any cash balance remaining in a Participant’s account after an Exercise Date
will be carried forward to the Participant’s account for the purchase of Shares
on the next Exercise Date if the Participant does not elect to cease to
participate in the Plan. A Participant who has elected to cease participation in
the Plan will receive a cash payment equal to the cash balance of his or her
account.

8.  Delivery of Shares. As promptly as practicable after each Exercise Date, the
number of full Shares purchased by each Participant shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Unless otherwise determined by
the Committee, Shares delivered to a Participant hereunder may not be assigned,
transferred, pledged or otherwise disposed of in any way by the Participant
during the six month period following such delivery to the Participant (other
than by will, the laws of descent and distribution) and the Shares shall bear a
legend denoting such restrictions as may be determined by the Committee to be
appropriate.

9.  Withdrawal; Termination of Employment.

a.  A Participant may withdraw at any time all, but not less than all, cash
amounts in his or her account under the Plan that have not been used to purchase
Shares by giving written notice to the Company prior to the next occurring
Exercise Date. All such cash amount credited to such Participant’s account shall
be paid to such Participant promptly after receipt of such Participant’s notice
of withdrawal and such Participant’s option for the Purchase Period in which the
withdrawal occurs shall be automatically terminated. No further payroll
deductions for the purchase of Shares will be made for such Participant during
such Purchase Period.

 

4



--------------------------------------------------------------------------------

b.  Upon termination of a Participant’s Continuous Status as an Employee during
a Purchase Period for any reason, including voluntary termination, retirement or
death, the cash amounts credited to such Participant’s account that have not
been used to purchase Shares shall be returned to such Participant and such
Participant’s option for the Purchase Period in which the termination occurs
will be automatically terminated.

c.  A Participant’s withdrawal from a Purchase Period will not have any effect
upon such Participant’s eligibility to participate in a succeeding Purchase
Period or in any similar plan which may hereafter be adopted by the Company.

10.  Interest. No interest shall accrue on or be payable with respect to any
cash amount credited to a Participant under the Plan.

11.  Shares.

a.  Subject to adjustment as provided in Section 16 hereof, the maximum number
of Shares which shall be reserved for sale under the Plan shall be 40,000
Shares. If any option granted under the Plan shall expire or terminate for any
reason without having been exercised in full or shall cease for any reason to be
exercisable in whole or in part, the unpurchased Shares subject thereto shall
again be available under the Plan. Such reserved Shares shall be either
authorized and unissued Shares or Shares which have been reacquired by the
Company. If the total number of Shares which would otherwise be purchased
pursuant to options granted hereunder on an Exercise Date exceeds the number of
Shares then available under the Plan (after deduction of all Shares for which
options have been exercised or are then outstanding), the Committee shall make a
pro rata allocation of the Shares remaining available for option grant in as
uniform a manner as shall be practicable and as it shall determine to be
equitable and in compliance with the provisions of Section 423 of the Code. In
such event, the Committee shall give written notice to each Participant of such
reduction of the number of option Shares affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

b.  Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or, at the election of the Participant, in the name
of the Participant and another person as joint tenants with rights of
survivorship.

12.  Administration. The Plan shall be administered by the Committee, and the
Committee may select administrator(s) to whom its duties and responsibilities
hereunder may be delegated. The Committee shall have full power and authority,
subject to the provisions of the Plan, to promulgate such rules and regulations
as it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, and to take all
action in connection therewith or in relation thereto as it deems necessary or
advisable. Except as otherwise provided by the Committee, each Employer shall be
charged with all expenses incurred in the administration of the Plan with
respect to such Employer’s Employees. No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan, and all members of the Committee shall be fully
indemnified by the Company with respect to any such action, determination or
interpretation. All decisions, determinations and interpretations of the
Committee shall be final and binding on all persons, including the Company, the
Participant (or any person claiming any rights under the Plan from or through
any Participant) and any shareholder.

 

5



--------------------------------------------------------------------------------

13.  Transferability. Neither cash amounts credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way by the Participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds in accordance with Section 9 hereof.

14.  Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such funds.

15.  Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants as soon as practicable
following each Purchase Period, which statements will set forth the amounts of
payroll deductions, the per Share purchase price, the number of Shares purchased
and the remaining cash balance, if any.

16.  Effect of Certain Changes. In the event of a Change in Capitalization, the
Committee shall conclusively determine the appropriate equitable adjustments, if
any, to be made under the Plan, including without limitation adjustments to the
number of Shares which have been authorized for issuance under the Plan but have
not yet been placed under option, as well as the price per Share covered by each
option under the Plan which has not yet been exercised.

17.  Term of Plan. Subject to the Board’s right to discontinue the Plan (and
thereby end its Term) pursuant to Section 18 hereof, the Term of the Plan (and
its last Purchase Period) shall end on the tenth anniversary of the commencement
of the first Purchase Period. Upon any discontinuance of the Plan, unless the
Committee shall determine otherwise, any assets remaining in the Participants’
accounts under the Plan shall be delivered to the respective Participant (or the
Participant’s legal representative) as soon as practicable.

18.  Amendment to and Discontinuance of Plan. The Board may at any time amend,
suspend or discontinue the Plan. Except as provided in Section 16 hereof, no
such suspension or discontinuance may adversely affect options previously
granted and no amendment may make any change in any option theretofore granted
which adversely affects the rights of any Participant which accrued prior to the
date of effectiveness of such amendment without the consent of such Participant.
No amendment shall be effective unless it receives the requisite approval of the
shareholders of the Company if such shareholder approval of such amendment is
required to comply with Section 423 of the Code or to comply with any other
applicable law, regulation or stock exchange or national or international
quotation system rule.

19.  Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

6



--------------------------------------------------------------------------------

20.  Regulations and Other Approvals; Governing Law.

a.  This Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without giving effect to the choice of law principles thereof, except to the
extent that such law is preempted by federal law.

b.  The obligation of the Company to sell or deliver Shares with respect to
options granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

21.  Withholding of Taxes. If the Participant makes a disposition, within the
meaning of Section 424(c) of the Code and regulations promulgated thereunder, of
any Share or Shares issued to such Participant pursuant to such Participant’s
exercise of an option, and such disposition occurs within the two-year period
commencing on the applicable Offering Date or within the one-year period
commencing on the day after the applicable Exercise Date, such Participant
shall, within ten (10) days of such disposition, notify the Company thereof and
thereafter immediately deliver to the Company any amount of Federal, state or
local income taxes and other amounts which the Company informs the Participant
the Company is required to withhold.

22.  Employment At-Will and Limitation of Rights. This Plan is strictly a
voluntary undertaking on the part of the Company and shall not constitute a
contract between the Employer and any person, or consideration for, or an
inducement or condition of, the employment of any person. Nothing contained in
the Plan shall alter or supersede the employment at-will relationship, or other
employment agreement provisions if applicable, between the Employer and its
Employees.

23.  Effective Date. The Plan shall be effective upon the approval of the Plan
by the shareholders of the Company.

 

7